               Case 2:21-mj-00282-DUTY Document 3 Filed 01/19/21 Page 1 of 1 Page ID #:3

 AO 442 (Rev. 11/11) Arrest Warrant                                                            ~~~ ~


                                         UNITED STATES DISTRICT COURT
                                                                for the           L« i ,~ :~'~ ~ 9 ~['~ ( ~ ~ L4
                                                         District of Columbia              i, i ~   - ~, , ;'
                                                                                                            ~ - . -
                                                                                                              .,

                      United States of America

                 GINA MICHELLE BISIGNANO                         )         Case No.




                             Defendant
                                                                  ~                                       ~ ~a ~ ~
                                                       ~ ~                ~ ~
                                                                          ~~     \ ~

 To:       Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) GINA MICHELLE BISIGNANO
who is accused of an offense or violation based on the following document filed with the court:

 Q Indichnent              ~ Superseding Indichnent      ~ Information          ~ Superseding Information             [~ Complaint
~ Probation Violation Petition            ~ Supervised Release Violation Petition         ~ Violation Notice ~ Order ofthe Court

 This offense is briefly described as follows:
  18 U.S.C.§ 231(a)(3)-Civil Disorder
  18 U.S.C. §1361 -Destruction of Government Property
  18 U.S.C.§2 -Aiding and Abetting
  18 U.S.C. §1512(c)(2)-Obstruction of an Official Proceeding
  18 U.S.C. §1752(a)(1),(2), and (4)-Restricted Building or Grounds
  40 U.S.C. §5104(e)(2)(D)-Violent Entry or Disorderly Conduct
                                                                                               ~             2021.01.16
                                                                                                             18:50:39 -05'00'
Date:          01/16/2021
                                                                                            Issuing officer's signature

City and state:         Washington, DC                                                 Zia M. Faruqui, U.S. Magistrate
                                                                                             Printed name and title


                                                              Return

          This warrant was received on (dare)                         and the person was arrested on (date)
at (city and state)


Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
